Citation Nr: 1232327	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for Raynaud's-like syndrome. 

2.  Entitlement to an evaluation in excess of 10 percent for sickle cell trait. 




ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to October 1993. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2010.  This matter was originally on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  The Veteran now lives in California and his claims are under the jurisdiction of the Los Angeles, California RO. 

In a February 2009 decision, the Board denied the Veteran's claim for an increased rating for Raynaud's-like syndrome.  This decision remanded the Veteran's other claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's February 2009 decision to the extent that it denied an increased rating for Raynaud's-like syndrome.    

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been considered by the Agency of Original Jurisdiction (AOJ) since it was last denied in July 2002.  This issue is referred to the RO for consideration again.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to an evaluation in excess of 10 percent for sickle cell trait is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's service-connected disability characterized as "Raynaud's-like syndrome" is not manifested by characteristic attacks of sequential color changes of the digits of 1 or more extremities lasting minutes to hours, sometimes with pain and paresthesias, occurring 4 to 6 times a week or 2 or more digital ulcers.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for Raynaud's-like syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.117, Diagnostic Code 7714-7117 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's April 2007 Remand, the Appeals Management Center (AMC) obtained outstanding VA medical records and readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Pursuant to the Board's November 2010 Remand, AMC scheduled a VA examination to ascertain the security and manifestations of his Raynaud's-like syndrome, readjudicated the Veteran's claim under provision of the VCAA, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2007 and November 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's "Raynaud-like syndrome," and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  

With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in March 2002, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  
  
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in April 2002, March 2008, and December 2010. 38 C.F.R. § 3.159(c)(4).  The December 2010 VA examiner addressed the severity of the Veteran's "Raynaud's-like" symptoms in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The December 2010 VA examination report is thorough; thus, this examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

The Veteran contends that his service-connected disability, characterized as "Raynaud's-like syndrome" is more disabling than currently evaluated. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for "Raynaud's-like syndrome."  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected Raynaud's-like syndrome currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. §§ 4.104, 4.118, Diagnostic Code 7714-7117 (sickle cell anemia-Raynaud's syndrome).  See 38 C.F.R. §§ 4.104, 4.118, DC 7714-7117 (2011).  A 10 percent rating is assigned under Diagnostic Code 7117 for Raynaud's syndrome with characteristic attacks occurring 1 to 3 times per week.  A 20 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring 4 to 6 times a week.  A 40 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring at least daily.  A 60 percent rating is assigned for Raynaud's syndrome with 2 or more digital ulcers and a history of characteristic attacks.  A maximum 100 percent rating is assigned for Raynaud's syndrome with 2 or more digital ulcers plus autoamputation of 1 or more digits and a history of characteristic attacks.  

A Note to DC 7117 defines a characteristic attack as consisting of sequential color changes of the digits of 1 or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upset.  This Note also states that the evaluations assigned under Diagnostic Code 7117 are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  See 38 C.F.R. § 4.104, Diagnostic Code 7117 (2011). 

It is important to understand what exactly "Raynaud's-like syndrome" means in this case.  

According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1276 (28th ed. 1994), Raynaud's phenomenon is intermittent bilateral attacks of ischemia of the fingers or toes and sometimes the ears or nose, marked by severe pallor, and often accompanied by paresthesia and pain; it is brought on characteristically by cold or emotional stimuli and relieved by heat, and is due to an underlying disease or anatomical abnormality.  When the condition is idiopathic or primary it is termed Raynaud's disease.

The Board notes that on his original application for compensation received by VA in November 1998, the Veteran noted a history of cold intolerance, low body temperature, extra cold hands and feet, as well as body shivers or "the chills."  

In his statement received by VA in May 2001, the Veteran reported that he began to experience a problem with cold weather in 1991.  The Veteran stated that he could not work in cool or cold temperatures without feeling like his hands and feet were going to turn into ice cubes and fall off, even when dressed for cold weather.  The Veteran stated that even in the summer time, early morning or evening time when it gets cool outside, his fingers and feet could get numb.  

VA treatment records indicate that the Veteran presented in September 2001 with complaints of cold intolerance and that his hands and feet felt cold.  There was no evidence of edema on physical examination.  The examiner noted that the Veteran did not bring in medical records from his private physicians, so he could not give him a second opinion.  

In April 2002, the Veteran underwent VA examination at which time he reported that in cool or cold weather, his fingers become numb with decreased mobility.  The Veteran reported that he will develop body chills and that his hands and feet tend to become symptomatic together although his hands are more symptomatic than his feet.  Physical examination demonstrated that his hands and feet had normal skin temperature and normal pulses, there was no evidence of skin changes, and he had normal nails.  The Veteran was diagnosed as having cold intolerance to the hands and feet.  

In a May 2002 letter from Dr. Russak, he stated that the Veteran suffered damage to the circulation in his hands and feet resulting in a Raynaud's-like condition.  In a November 2002 letter from Dr. Russak, he clarifies that the Veteran suffers from intolerable frostbite conditions in his hands and feet and that even in the fall and spring, the process of handling tools had sometimes caused severe frostbite-like symptoms.  

A February 2003 letter from Dr. Corral, a rheumatologist, indicates that the Veteran was referred to him due to excessive intolerance to cold with signs of pain, paresthesia (numbness in all fingers), and discoloration changes referred to as pallor and cyanosis.  Physical examination showed overall pallor in both hands and distal cyanosis in all fingers accompanied by hypersensitivity upon simple touch.  Dr. Corral stated, "With the changes depicted, we have a phenomenon with certain similarity to Raynaud phenomenon, considering the hypersensitivity and cold intolerance."  

A March 2003 letter from Dr. Torres indicates that on physical examination, the Veteran was pale, most notably so in his limbs, cold hands and feet.  In a separate letter dated in March 2003, Dr. Torres notes that regarding the cold, the Veteran had been assessed very periodically since 1999, by the armed forces on May 22, 1999, and later on different dates since February 2001 by Dr. Russak.  Dr. Torres noted that the most severe episode was on April 19, 2002 (as confirmed by Dr. Russak's clarification report dated November 6, 2002), where different measures the Veteran should avoid were indicated such as not working in a cold environment.  Dr. Torres noted that such measures were not followed, and the Veteran had worsened resulting in great physical deterioration when facing his fear of performing any activity where he could come into contact with cold.  Dr. Torres noted that the Veteran was later assessed by the Rheumatology Service, by Dr. Orozco, whose conclusion was an exaggerated hypersensitivity to cold.  Dr. Torres noted that Dr. Orozco discarded any collagen disease such as lupus or rheumatoid arthritis.

A January 2004 SSA decision notes that the Veteran stated that his sickle cell was diagnosed in 1990-1991 and that since then he had had difficulty getting enough oxygen into his body and experiencing circulatory damage that results in Raynaud's-like symptoms similar to frostbite, particularly affecting his hands and feet causing them to feel extremely numb and as though surrounded by ice cubes.  The Veteran also stated that when his extremities become cold, he experiences pain and his extremities become red or yellow in color.  The Veteran testified that he experienced these symptoms when exposed to cold temperatures such as below 60 degrees or even around strong air conditioning. 

VA treatment records indicate that the Veteran presented in August 2004 with complaints of cold intolerance with cold exposure leading to numbness of extremities and feeling "chilled to the core."  Physical examination of the extremities demonstrated normal radial pulses bilaterally, warm/pink hands, and no digital ulcers.  Assessment included, "Likely Raynaud's phenomenon-with prev[ious] eval[uation] not suggesting CTD or other causes, this is likely primary Raynaud's.  However, I have no records to examine today."

A September 2004 letter from Dr. Torres indicates that in the last examination, the Veteran's most important problem continued being excessive cold intolerance, dizziness upon the slightest physical activity accompanied by pain in his extremities (hands and feet) on physical exploration.  Dr. Torres noted that the Veteran was a pale patient, most notably in his extremities, cold hands and feet.  

VA treatment records reveal that the Veteran presented in June 2005 with complaints of pain in his wrists and hands as well as knees, ankles, low back and shoulders.  Physical examination of the hands revealed bilateral heberden and bouchard nodes.  Assessment was polyarthritis.  X-rays of the hands showed no evidence of fracture, dislocation, or osteoarthritis and no evidence of rheumatoid arthritis.  In May 2006, the Veteran presented with complaints of myofacial pain syndrome.  It was noted that the Veteran had been seen in rheumatology clinic in September 2005 for polyarthralgias and that work up for inflammatory arthritis and other connective tissue diseases was negative.  After physical examination, impression was fibromyalgia.  In July 2007, the Veteran presented for fibromyalgia follow up.  Physical examination of the Veteran's hands revealed that joints were mildly tender to palpation at the proximal interphalangeal joint and at the wrist and elbows, right more than left.  
  
The Veteran underwent VA examination in March 2008 at which time the Veteran reported that when the temperature falls below 50-60 degrees, his whole body becomes cold and this happens during the winter months, in the morning, and if he goes into any building that is air conditioned.  The Veteran reported that he feels cold all over and gets chills.  Physical examination of the extremities revealed no swelling of either his hands or feet and both had normal range of motion and sensation was completely intact.  Examination of the skin revealed no pallor of the nail beds or skin surface and there was no exceptional physical examination findings.

The Veteran underwent VA examination in December 2010 at which time the Veteran complained of stiff, numb, and painful joints in cold environments as well as occasional hand cramps.  Physical examination demonstrated swan's neck deformity of the distal fourth phalanx of both hands.  All joints were without redness, swelling, and deformity except for swan's neck deformity.  Range of motion of all joints was grossly within normal limits.  Fingers and toes were cool and pink.  X-rays of the feet in April 2009 were normal without acute osseous injury of degenerative disease.  The Veteran was diagnosed as having polyarthralgia and the problem associated with the diagnosis was Raynaud's-like syndrome.  The examiner noted that the diagnosis of "Raynaud's-like syndrome" had no clear meaning.  The examiner explained that the major signs in Raynaud's phenomenon are digital discoloration (white blanching or blue cyanosis) due to arterial vaso-constriction in the presence of cold temperature or emotional stress.  The examiner stated that as the Veteran did not have these findings, it was difficult to ascertain what  was meant by "Raynaud's-like syndrome."  The examiner noted that the Veteran clearly has cold intolerance and that by his report has had progressive aching of all his joints (polyarthralgia) to the point that he has been unable to work for the past three years.  The examiner noted that the Veteran had had an extensive negative rheumatological work-up and does have mild recurrent hemolytic anemia versus low normal hemoglobin consistent with sickle cell trait.  The examiner opined that if polyarthralgia is what is meant by "Raynaud's-like syndrome" which is service connected, then the current severity is moderate to severe and has progressively increased in severity to the point of preventing him from working and preventing or limiting many normal activities of living.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 10 percent for Raynaud's-like syndrome pursuant to 38 C.F.R. §§ 4.104 , 4.118, Diagnostic Code 7714-7117.  See 38 C.F.R. §§ 4.104, 4.118, DC 7714-7117 (2008).  The evidence has not demonstrated characteristic attacks of sequential color changes of the digits of 1 or more extremities lasting minutes to hours, sometimes with pain and paresthesias, occurring 4 to 6 times a week or 2 or more digital ulcers.  The Veteran has reported that this occurs when he is exposed to temperatures below 60 degrees.  

Thus, with respect to the Veteran's "Raynaud's-like" syndrome, the Board cannot conclude that he meets the criteria for a higher rating.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected "Raynaud's-like" syndrome presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to Raynaud's syndrome in the Rating Schedule focus on characteristic attacks of sequential color changes of the digits sometimes with pain and paresthesias.  As discussed above, such symptomatology describes the Veteran's current disability picture. 

Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for Raynaud's-like syndrome is denied.


REMAND

With respect to the issue of entitlement to an evaluation in excess of 10 percent for sickle cell trait, the Board notes that in June 2012 the Veteran submitted additional evidence to the Board which clearly shows that the Veteran's lab results show a change in the Veteran's hemoglobin, hematocrit, leucocytes, and reticulocyte levels which Dr. Torres noted necessitates an urgent appointment with a hematologist.  As such, it appears that the Veteran's service-connected sickle cell trait increased in severity.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes for sickle cell trait in November 2009.  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected sickle cell trait. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with the appropriate specialist to ascertain the severity of his sickle cell trait.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify each sickle cell trait symptom, and express an opinion as to whether and to what degree any of the symptoms listed under the criteria of Diagnostic Code 7714 are currently manifested.  
 
2.  The case should be reviewed on the basis of the additional evidence, to include consideration of whether the case should be referred for extraschedular consideration.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


